DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner apologizes for a second Non-Final Rejection; however, after further search, additional references were found that the Examiner believes read upon the instant claims as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-14, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. (US 2004/0159764).  Regarding claim 1, Oshima teaches a vehicle seat wiring harness system, comprising: a vehicle seat (S) having a wiring bundle (4, 6) supported by a structural member (2a) supporting the vehicle seat defining a first fixed point (5a – see Figure 5 and paragraph [0055]); a wire harness chain (5) connected to the first fixed point (5a) and extending to a second fixed point (5b) connected to a vehicle floor member (F-via 8), the wire harness chain (5) having a longitudinal cavity (see Figure 2 as wiring passes through the cavity); and multiple wires (50) loosely routed through the longitudinal cavity of the wire harness chain (5) and connected to the wiring bundle (4, 6 – see Figures 1 .

Regarding claim 2, Oshima teaches wherein the wire harness chain (5) includes multiple links (502), the multiple links interconnected using a male pin (520b’) extending from a face (520b) of one of the links received in an aperture (520a’) of a next successive one of the links (see Figures 2 and 3).

Regarding claims 3 and 11, Oshima teaches wherein the links (502) individually include a first connecting wall oppositely positioned with respect to a second connecting wall, the longitudinal cavity created between the first connecting wall and the second connecting wall and extending throughout a length of the wire harness chain (522 left and right; see Figures 2 and 3).  Oshima also teaches an electrical motor (see paragraphs [0025], [0052] and [0054] and wherein the second fixed point is defined as a vehicle floor structure (see Figures 1, 4 and 5).

Regarding claim 4, Oshima teaches wherein a gap is created between the first connecting wall of successive links of the wire harness chain, the gap having a width predetermined to preclude portions of the multiple wires from extending through the gap in the links past the first connecting wall as the wire harness chain flexes (see Figure 2).

Regarding claim 5, Oshima teaches wherein a minimum bend radius of the wire harness chain is predetermined to ensure stress points causing fracture of the multiple wires do not occur along the multiple wires within the longitudinal cavity during a maximum flexure of the wire harness chain (see Figure 2; the examiner notes that the claim limitation appears to be a method step of “determining” a 

Regarding claim 6, Oshima teaches wherein flexibility for the multiple wires routed through the wire harness chain allows for motion of the vehicle seat in a forward direction and an opposite rearward direction (see paragraphs [0017], [0025], [0053], [0058]).

Regarding claim 7, Oshima teaches wherein the flexibility for the multiple wires is provided between the first fixed point and the second fixed point by a predetermined maximum deflection of the wire harness chain (see Figures 4 and 5).

Regarding claim 9, Oshima teaches wherein the wire harness chain (5) is connected at the second fixed point (5b) defining a vehicle floor structure using a fastener (5d; see Figures 1, 4 and 5).

Regarding claim 12, Oshima teaches wherein the wire harness chain (5) includes multiple links (502), the multiple links interconnected using a male pin (520b’) extending from a face (520b) of one of the links received in an aperture (520a’) of a next successive one of the links (see Figures 2 and 3).

Regarding claims 13-14, Oshima teaches wherein a minimum flex width of the wire harness chain between opposed links during a maximum flexure of the wire harness chain is predetermined to fit within a space envelope provided between the vehicle seat and the vehicle floor member; and wherein the minimum flex width defines a minimum bend radius of the wire harness chain (see Figures 1, 4 and 5).

Regarding claim 16, Oshima teaches wherein a flexure loop is incorporated in the wire harness chain between the first fixed point and the second fixed point (see Figures 4 and 5).

Regarding claim 17, Oshima teaches wherein a lateral position of the flexure loop changes as the vehicle seat displaces in a forward direction and an opposed rearward direction (see Figures 4 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 2004/0159764) in view of Nakamura et al. (US 2019/0168698).  Regarding claims 10 and 18, it is described above what is disclosed by Oshima.  The reference further teaches multiple wires within the harness chain and even touches on various forms of wires (electrical wires, communication wires – see paragraph [0051]).
However, Oshima does not distinctly disclose wherein the multiple wires within the wire harness chain include at least one power supply wire connected to an electrical motor providing motive force to displace the vehicle seat, at least one seat position sensor wire and at least one seat position communication wire.  Nakamura, in a similar field of endeavor, teaches a wiring harness for a vehicle including at least one power supply wire (21) and at least one sensor/communication wire (22 – see Figure 2A and paragraph [0042]).  It would have been obvious to one having ordinary skill in the art to modify the types of wires provided in the harness of Oshima to be power supply, communication and sensor wires since such are well known electrical wires in the art and in order to effectively communicate signals from the user to the apparatus.

Regarding claim 19, Oshima further teaches wherein the flexure loop displaces during operation of the electrical motor to displace the vehicle seat (see Figures 4 and 5).

Regarding claim 20, Oshima further teaches wherein a minimum flex width of the wire harness chain between opposed links across the flexure loop during a maximum flexure of the wire harness chain is predetermined to fit within a space envelope provided between the vehicle seat and the vehicle floor member (see Figures 1, 4 and 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636